UNITED STATES  SECURITIESAND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 February1, 2012 Barclays PLC and Barclays Bank PLC (Names of Registrants) 1 Churchill Place London E14 5HP England (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC. This Report comprises: Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K. EXHIBIT INDEX Exhibit No. 1 Publication of Base Prospectus Supplement dated 3 January 2012 Exhibit No. 2 Publication of Prospectus dated 10 January 2012 Exhibit No. 3 Publication of Final Terms dated 11 January 2012 Exhibit No. 4 FRN Variable Rate Fix dated 12 January 2012 Exhibit No. 5 Publication of Final Terms dated 13 January 2012 Exhibit No. 6 FRN Variable Rate Fix dated 13 January 2012 Exhibit No. 7 FRN Variable Rate Fix dated 16 January 2012 Exhibit No. 8 FRN Variable Rate Fix dated 16 January 2012 Exhibit No. 9 FRN Variable Rate Fix dated 16 January 2012 Exhibit No. 10 FRN Variable Rate Fix dated 18 January 2012 Exhibit No. 11 Publication of Final Terms dated 19 January 2012 Exhibit No. 12 FRN Variable Rate Fix dated 23 January 2012 Exhibit No. 13 FRN Variable Rate Fix dated 24 January 2012 Exhibit No. 14 Blocklisting Interim Review LTIP dated 25 January 2012 Exbibit No. 15 Blocklisting Interim Review ISOP dated 25 January 2012 Exbibit No. 16 Blocklisting Interim Review ESOS dated 25 January 2012 Exbibit No. 17 Blocklisting Interim Review MCN dated 25 January 2012 Exbibit No. 18 Blocklisting Interim Review SAYE dated 25 January 2012 Exbibit No. 19 Blocklisting Interim Review SIP dated 25 January 2012 Exbibit No. 20 Blocklisting Interim Review SVP dated 25 January 2012 Exbibit No. 21 Blocklisting Interim Review Warrants dated 25 January 2012 Exbibit No. 22 Blocklisting Interim Review WSAYE dated 25 January 2012 Exbibit No. 23 Blocklisting Interim Review WESOP dated 25 January 2012 Exbibit No. 24 Credit Event: Put Option dated 25 January 2012 Exbibit No. 25 FRN Variable Rate Fix dated 26 January 2012 Exbibit No. 26 Redemption of Notes and Cancellation of Listing dated 27 January 2012 Exhibit No.27 Early Redemption dated 27 January 2012 Exhibit No.28 FRN Variable Rate Fix dated31 January 2012 Exhibit No.29
